Citation Nr: 1749521	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, currently rated as 20 percent disabling.  

2. Entitlement to an evaluation in excess of 50 percent for right upper extremity peripheral neuropathy with tremors.

3. Entitlement to an evaluation in excess of 40 percent for left upper extremity peripheral neuropathy with tremors.

4. Entitlement to an initial compensable rating for hypertension.  

5. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to separate service-connected disabilities.

6. Entitlement to special monthly compensation (SMC) for loss of use of the bilateral upper extremities.

7. Entitlement to SMC for loss of use of a creative organ.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

This case comes to the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The first five issues listed on the title page arise from the Veteran's timely appeal of rating decisions issued in May 2013, May 2014 and June 2015.  They previously came to the Board in May 2016, together with seven additional issues, which the Board proceeded to resolve while simultaneously remanding the first five issues for further development.  To the extent that the May 2016 decision and remand was unfavorable to the Veteran, he pursued a further appeal to the United States Court of Appeals for Veterans Claims.  In a June 2017 memorandum decision, the Court affirmed the Board's denial of four of the claimed benefits while dismissing the remaining issues due to the Veteran's failure to submit argument in support of his position on appeal.  Thus, of the twelve issues identified by the Board in its May 2016 decision and remand, only the first five remain part of this appeal.
In March 2016, the RO denied separate claims for special monthly compensation (SMC) for loss of use of a creative organ and for loss of use of the Veteran's bilateral upper extremities.  The Veteran timely appealed that decision and, pursuant to its general policy of addressing all issues within its jurisdiction in a single document, the Board will consider them together with the issues previously remanded.  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  His testimony at that hearing concerned only issues which have since been resolved.  The Veteran did not request a hearing for the issues that remain on appeal. 

The issues of entitlement to service connection for GERD, increased disability ratings for peripheral neuropathy of the upper extremities and SMC for loss of use of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At no time during the relevant appeal period did symptoms of service-connected diabetes mellitus type II require an avoidance of strenuous activities.

2. The Veteran does not have diastolic blood pressure predominantly 100 or more; his systolic blood pressure is not predominantly 160 or more; nor does he have a history of diastolic blood pressure predominantly 100 or more.

3. Competent evidence indicates that the Veteran's erectile dysfunction is characterized by an inability to achieve any erection.


	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2. The criteria for entitlement to SMC based on loss of use of a creative organ have been met. 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2017).

3. The criteria for an initial compensable disability rating for hypertension have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104 4.71a, Diagnostic Codes 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  As the Board is granting the request for SMC for the loss of use of a creative organ, further discussion of the VCAA with regard to that claim is unnecessary.   As for the claims for increased disability ratings for the Veteran's service-connected hypertension and diabetes mellitus, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

The Veteran's appeal of the noncompensable rating assigned for his hypertension comes to the Board from his appeal of the June 2015 rating decision, which granted service connection for hypertension and assigned an initial zero percent (noncompensable) rating.  VA's General Counsel has determined that, while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. With respect to the Veteran's claim for an increased rating for his service-connected diabetes mellitus, type II, the AOJ provided the required notice in a letter to the Veteran dated April 2013.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The AOJ arranged for examinations to assess the severity the Veteran's diabetes in April 2013 and March 2015.  When the Board's review of the evidence suggested a potential increase in the severity of the Veteran's symptoms, another examination was arranged in August 2016.  Likewise, the AOJ arranged a hypertension examination in May 2012.  After the Board noted evidence suggesting a possible increase in the severity of hypertension symptoms, another examination took place in August 2016.  The Board has carefully reviewed the respective examiners' reports and finds that, together with the other medical records, the information they contain is adequate for rating purposes.  

The duty to assist requires the Board to enforce compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the Veteran's increased rating claims for hypertension and diabetes, the AOJ complied with the Board's remand instructions by arranging the most recent set of examinations in August 2016.  

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


II. Analysis

Special Monthly Compensation

VA regulations authorize the payment of special monthly compensation (SMC) if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k) (West 2014). Loss of use of one testicle is established when (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a  board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i) (2017).

Erectile dysfunction is listed among his active medical problems in the Veteran's VA medical records.  At a VA male reproductive examination in November 2011, the Veteran described his problem as erectile dysfunction, and he told the examiner that this problem began approximately seven years before.  The November 2011 report was based on a physical exam.  The penis and testes were normal.  The epididymis was normal and there were no tumors or neoplasms.  

During subsequent male reproductive examinations, dated May 2012, March 2015, and August 2016, the Veteran's penis was not examined at his request.  But he informed the examiner that an examination was unnecessary because he continued to have normal anatomy with no penile deformity.  

Because the Veteran did not have a penis deformity, he was denied an increased rating for his service-connected erectile dysfunction in the Board's May 2016 decision.  Moreover, the examination which did occur (in November 2011) did not demonstrate the kind of testicle abnormalities described in 38 C.F.R. § 3.350(a)(1)(i) (2017).   Nevertheless, the payment of SMC for loss of use of a creative organ is appropriate when there is a loss of erectile power secondary to a disease process, such as diabetes or multiple sclerosis.  See VBA Manual M21-1, IV.ii.2.H.4.c.

In the decision on appeal, the AOJ denied SMC for loss of use of a creative organ on the grounds that, although the Veteran's service connected diabetes aggravated his erectile dysfunction, it was not the cause of erectile dysfunction.  Thus, the decision suggests, his loss of use of a creative organ was not "a result of service-connected disability" within the meaning of 38 U.S.C.A. § 1114 (k).  To support this conclusion, the AOJ relied on medical records which indicate that the Veteran was first diagnosed with erectile dysfunction before his initial diagnosis for diabetes mellitus, type II.

There are at least two problems with this analysis.  First, according to the transcript of a December 2012 personnel hearing before a decision review officer at the AOJ, the Veteran testified that his erectile dysfunction developed gradually at approximately the same time he was beginning to experience symptoms later diagnosed as diabetes.   The second weakness in the analysis concerns a VA medical opinion obtained in May 2012 - before VA had granted service connection for erectile dysfunction or hypertension.  According to the examiner, it was unlikely that erectile dysfunction was the secondary result of the Veteran's service-connected diabetes because sexual dysfunction is a known side-effect of metoprolol, a medication that the Veteran receives for his hypertension.  According to his post-service VA treatment records, the Veteran was prescribed metoprolol before erectile dysfunction appeared in his VA Medical Center Problem List.  

As noted above, the Veteran has been granted service connection for erectile dysfunction.  Even if that condition is not solely the result of the Veteran's service-connected diabetes, the May 2012 medical opinion establishes a substantial possibility that it is related to hypertension, a disability which has now been established as related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's loss of use of a creative organ is therefore at least as likely as not the result of a service-connected disability.  Thus, entitlement to SMC based on loss of use of a creative organ (i.e., penis) is warranted.  See 38 U.S.C.A. § 1114(k) , 38 C.F.R. § 3.350(a); see also See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Increased Rating for Diabetes Mellitus Type II

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  The Veteran's entire history is to be considered when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).
When service connection for a disability has been established and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged. Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, however, the evidence preponderates against entitlement to an increased rating at any time during the relevant appeal period.

Diabetes mellitus is rated under Diagnostic Code 7913. 38 C.F.R. § 4.119.  The criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Here, the Veteran's Type II diabetes mellitus is rated as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet.  The next highest evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities. 38 C.F.R. § 4.119, Diagnostic Code 7913.

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words, a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.

Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive criteria.  The criteria for 60 and 100 percent ratings also require "regulation of activities."  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  A 60 percent rating is available when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating under diagnostic code 7913 requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id.  

The Veteran received a series of VA examinations in November 2011.  He was diagnosed with diabetes mellitus, type II, and the examiner identified 2011 as the initial date of diagnosis.  According to the examiner, treatment of the Veteran's diabetes did not require the regulation of activities.  His visits to diabetic care provider occurred less than two times per month.  He had no episodes of ketoacidosis requiring hospitalization over the last 12 months.  Part 3 of the November 2011 examination report ("complications") indicated no peripheral neuropathy, nephropathy, renal dysfunction, or retinopathy.  

A second VA diabetes examination took place in April 2013.  Once again, the examiner reported that the Veteran visited his diabetic care provider less than twice each month.  There were no episodes of hypoglycemia requiring hospitalization within the past 12 months.  The examiner also reported that the Veteran's diabetes did not require regulation of activities.  

Unlike the November 2011 report, the April 2013 examiner indicated the presence of nuclear sclerotic cortical cataracts.  This condition was assessed in a VA eye examination, which took place in May 2013.  Based on the visual acuity test results recorded by the eye examiner, the RO issued a new rating decision, also dated May 2013, which granted service connection for cortical cataracts secondary to the Veteran's service-connected diabetes mellitus.  A zero percent (noncompensable) rating was assigned for cortical cataracts.  

In March 2015, the Veteran reported for a third diabetes examination.  The examining physician reported that the Veteran's diabetes was treated with an oral hypoglycemic.  The examiner responded "yes" to the examination form question "Does the Veteran require regulation of activities as part of medical management of diabetes mellitus (DM)?"  When asked to provide an example of how the Veteran must regulate his activities, the examiner responded: "1800 calorie [diet recommended by the American Diabetes Association]"; the March 2015 examiner also identified erectile dysfunction and peripheral neuropathy as complications of diabetes.  Based on these findings, the AOJ granted service connection for peripheral neuropathy of the upper extremities in June 2015, assigning 10 percent ratings for the left and right upper extremities.  The AOJ also granted service connection for erectile dysfunction, assigning a noncompensable rating.  

The most recent VA diabetes examination took place in August 2016.  This report, completed by a VA physician, indicates that the Veteran's diabetes was managed by a restricted diet and oral hypoglycemic agents.  In his interview with the examiner, the Veteran reported no episodes of ketoacidosis, hypoglycemia or hyperglycemia requiring urgent medical care or hospitalizations.  The examiner wrote, "He denies any restriction of activities on account of his diabetes specifically."  

The August 2016 examiner wrote that the Veteran required visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than twice per months.  Like the earlier examiners, the physician identified peripheral neuropathy and erectile dysfunction as complications of diabetes.  In the examiner's opinion, diabetes did require regulation of activities and did not affect the Veteran's ability to work.  

In addition to the examination reports, the Board has considered records of the Veteran's medical treatment during the relevant appeal period.  Significantly, the terms "regulation of activities" refer to the need to avoid "strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  It is clear from the relevant medical records that the Veteran's medical providers did not require him to reduce strenuous activities.

According to a July 2014 diabetes case management note, the Veteran was seeing a personal trainer and doing exercises in a swimming pool.  The note suggests that he was swimming one mile each day.  The Veteran was encouraged to exercise by his VA primary care physician in October 2015.  A VA physical therapy discharge summary note, dated the same month, also suggests that the Veteran regularly exercised by swimming.  According to a June 2016 pharmacy outpatient note, the Veteran and his pharmacist discussed the benefits of  regular aerobic activity for lowering insulin resistance.  Subsequent VA records, dated July 2016, indicate that the Veteran regularly went to his local YMCA where he lifts weights and swims.  

The Board has considered the potential need for separate compensable ratings for complications of diabetes under Note (1) to DC 7913.  The Veteran's cortical cataracts, rated as zero percent disabling, are a complication of diabetes.  But the Board denied an increased rating for cortical cataracts in its May 2016 decision.  The Veteran appealed that ruling, which was later affirmed by the Court's June 2017 memorandum decision.  Accordingly, the Board no longer has jurisdiction over the Veteran's appeal of the denial of an increased compensable rating for cortical cataracts.  

Erectile dysfunction is another complication of the Veteran's diabetes.  In its May 2016 decision, the Board denied an increased (compensable) rating for erectile dysfunction, and the Court dismissed the Veteran's subsequent appeal of that ruling because he raised no arguments with respect to that issue.  Moreover, according to Note (1), noncompensable conditions, like the Veteran's erectile dysfunction, are considered to be part of the diabetic process under DC 7913.  

The Veteran's bilateral peripheral neuropathy of the upper extremities is yet another complication of diabetes.  As the Board will explain in the remand section of this document, the Veteran's request for increased ratings for peripheral neuropathy must be remanded for a new examination.  

The Board has also considered the Veteran's written statements, but none of these indicate that he was advised by a medical professional to avoid strenuous activities to control his diabetes symptoms.  On the contrary, it is clear from his medical records that his diabetic care providers explicitly encouraged him to exercise and he personally told the August 2016 VA examiner that he did not require the regulation of activities.  

The only evidence that the Veteran's diabetes required regulation of activities comes from the March 2015 VA examination report.  But it is clear from the whole report that, when the examiner indicated the need for regulation of activities to treat the Veteran's diabetes, he was referring to the Veteran's need to follow an 1800 calorie diet recommended by the American Diabetes Association.  Thus, the Board finds that the examiner was not using the terms "regulation of activities" as the Court has defined them.  See Camacho, 21 Vet. App. at 363.  It would be more accurate to say that the examiner's finding suggests the need to follow a restricted diet, which is among the criteria for the currently assigned 20 percent rating under DC 7913.  

For these reasons, the preponderance of the evidence weighs against the conclusion that service-connected diabetes has required the regulation of activities at any time during the relevant appeal period.  

Increased Rating for Hypertension

The Veteran has been assigned a noncompensable rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under this regulation, a 10 percent evaluation is warranted when diastolic pressure is predominately 100 or more, or when systolic pressure is predominately 160 or more. A 10 percent disability rating is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominately 110 or more, or when systolic pressure is predominately 200 or more.  A 40 percent disability rating requires that diastolic pressure be predominantly 120 or more.  A 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.  Id.

In May 2012, a VA examiner diagnosed the Veteran with hypertension.  In his interview with the examiner, the Veteran said that "his blood pressure may rise with heavy work or with anger or stress.  Otherwise, he reports good control of hypertension."  The Veteran's symptoms were controlled with continuous medication.  The examination report includes three blood pressure readings: (1) systolic blood pressure of 100 and diastolic blood pressure of 70 - i.e., 100/70; 
(2) 106/68; and (3) 108/70.  

In May 2016, the Board remanded the Veteran's claim for an increased rating for hypertension based on April 2016 blood pressure readings of 142/104, 138/74, and 109/62.  The Board also noted the Veteran's prescription for a new medication, to be taken as needed, in the event of blood pressure readings above 180.  The Board considered that this information raised the possibility that hypertension had increased in severity since the May 2012 examination.  Accordingly, the hypertension claim was remanded for a new examination.  

On remand, the Veteran was examined again in August 2016.  The examiner's report indicates findings based on an in-person examination and review of the electronic claims file.  The diagnosis was hypertension.  The report's medical history section indicates that the Veteran uses lisinopril for hypertension, which "provides benefit without side effects.  The veteran's current blood pressure appears to be well-controlled on current medications."

According to the examiner, the Veteran's treatment plan for hypertension included continuous medication.  The Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings on August 17, 2016 were 119/79, 120/74, 123/75, with an average blood pressure reading of 120/76.

The examiner wrote that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his hypertension.  Hypertension did not impact the Veteran's ability to work.  

The Veteran's VA and private medical records include several blood pressure readings.  The Board finds that they are consistent with the August 2016 VA examiner's conclusion that the Veteran did not have a history of diastolic blood pressure predominantly 100 or more.

According to records from a private health care center, the Veteran's blood pressure readings in April 2016 were 163/95 and 137/97.  Readings in May 2016 were 149/83.  In June 2017, a VA pharmacy outpatient note reports blood pressure of 115/74.  A VA cardiology note reports blood pressure of 98/64 in July 2016.  

Aside from the 142/104 reading mentioned in the Board's May 2016 remand, the only systolic blood pressure reading greater than 100 was a reading of 150/117, which was taken during a cardiology nuclear stress test in April 2016.  Other blood pressure readings from May 2016 were 140/91, 151/97, and 131/92.  The overwhelming majority of the available blood pressure readings indicate a systolic blood pressure of less than 100. 

Although the Veteran's hypertension requires continuous medication, DC 7103 does not authorize a minimum 10 percent compensable rating unless he is also "an individual with a history of diastolic blood pressure predominantly 100 or more 
. . ."  The record supports the conclusion of the August 2016 VA examiner that the Veteran's systolic blood pressure has predominantly been below 100.  Accordingly, an increased compensable rating for hypertension is not warranted.  


ORDER

Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial increased compensable disability rating for hypertension is denied.

Entitlement to SMC for loss of use of a creative organ is granted.


REMAND

Increased Ratings for Peripheral Neuropathy and SMC for Loss of Use of the Upper Extermitites

The Veteran has requested increased compensation for his service-connected upper extremity peripheral neuropathy with tremors.  To assess the severity of these conditions, the RO arranged for a peripheral nerves examination in August 2016. 

March 2017, the Veteran, through his attorney, requested new examinations for his upper extremity peripheral neuropathy.  The Veteran's attorney also provided written statements, dated February 2017, from both the Veteran and witnesses who know him.  These statements indicate that the Veteran's peripheral neuropathy with tremors potentially increased in severity since the August 2016 examination.   

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  To schedule new examinations, the Board must remand the claims for increased ratings for upper extremity neuropathy.  

The Veteran's appeal of the denial of special monthly compensation (SMC) for the loss of use of his upper extremities could potentially be affected by the results of a new examination of the Veteran's peripheral nerves.  Thus, the Board finds that his appeal of the denial of SMC for loss of use of the upper extremities is intertwined with the increased rating issues.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).

Service Connection for GERD

In May 2016, the Board remanded the issue of service connection for gastroesophageal reflux disease (GERD) with instructions to arrange a new examination.  After the requested examination took place, a VA physician provided a written opinion indicating that it was less likely than not that the Veteran's GERD was incurred in service or that the Veteran developed GERD as a secondary result of the Veteran's service-connected psychiatric disorder.   This opinion is available through the Virtual VA electronic claims file.  

In his March 2017 letter, the Veteran's attorney argued that the examiner's opinion was inadequate because the examiner failed to address the possibility that GERD may have been caused by prescription medications, which the Veteran uses to treat his service-connected disabilities.  According to the attorney's letter, these medications include "Gabapentin, Setraline, and Terazosin, all of which are known to cause gastric side effects."  The Board has reviewed the August 2016 opinion and it appears that the attorney is correct that the opinion does not discuss the effects of these medications on the Veteran's GERD.  For this reason, the issue of service connection for GERD will be remanded to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of all records of the Veteran's VA treatment records since August 2016.

2. Forward the claims file, including previous examination reports and a copy of this remand, to a qualified person for preparation of an addendum medical opinion on the nature and etiology of the Veteran's GERD.  If a new examination is needed before the requested opinion can be prepared, a new examination should be arranged. 

After the examiner's review of the relevant records is complete, the examiner should provide a medical opinion addressing the following questions:

a) Whether it is at least as likely as not (50 percent probability or greater) that he Veteran's GERD is etiologically related to his active duty service.

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused by, or is aggravated by, the Veteran's service-connected PTSD or any other service-connected disability.  If any disability aggravates (i.e. permanently worsens) the Veteran's GERD, the examiner should identify the percentage of disability which is attributable to the aggravation.  

The examiner should provide a complete rationale for the opinions provided.  In his or her report, the examiner should specifically addressed the Veteran's contention that medications used to treat separate service-connected disabilities, including  Gabapentin, Setraline, and Terazosin, have gastric side-effects and cause or aggravate the Veteran's GERD.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Schedule the Veteran for a VA peripheral nerves examination to determine the nature and severity of his bilateral upper extremity neuropathy with tremors.  The entire claims file and a copy of this remand should be available to and be reviewed by the examiner.  Any necessary tests and studies should be performed.  
Upon review of the record and examination of the Veteran, the examiner should provide a report describing all of the manifestations of functional impairment associated with the Veteran's service-connected upper extremity peripheral neuropathy with tremors.  

A complete rationale should be provided for any opinions offered.

4. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


